per curiam:
In this case, which is before us on cross-motions for summary judgment, the plaintiff challenges the termination of his employment as an elementary school teacher in a Department of Defense School in England. The Merit Systems Protection Board ("Board”) upheld the dismissal, and after hearing oral argument, we affirm.
The plaintiff was dismissed following an incident in which he was found to have violated a school regulation *631prohibiting the infliction of corporal punishment upon students. The principal had interpreted the regulation as meaning "touching a child in a disciplinary situation.” The plaintiff also was found to have violated another school regulation prohibiting teachers from making telephone contact with parents of pupils without prior discussion with the principal. In deciding to dismiss the plaintiff, the school authority took into account that the plaintiff previously had been disciplined for similar transgressions, including the imposition of comparable corporal punishment upon another student shortly before the incidents in this case.
The plaintiff challenges his dismissal upon procedural, evidentiary and substantive grounds. The Board considered and rejected all of these contentions in a careful opinion. We have reviewed that opinion in the light of the plaintiffs contentions and the administrative record. Under the limited scope of our authority to review Board action, we see no basis for overturning the Board’s decision here. In sum, we cannot reject the Board’s determination that the Defense Department complied with the applicable procedural requirements in discharging the plaintiff, that the evidence supports the discharge, and that the agency did not act arbitrarily or capriciously.
The plaintiffs motion for summary judgment is denied, the defendant’s motion for summary judgment is granted, and the decision of the Merit Systems Protection Board is affirmed.